DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-2, 7-9, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 5029847 A) in view of Giguere (US 2019/0299071 A1).

Regarding claim 1, Ross teaches a sport stick (See Abstract and Title) that includes a shaft (See Figures 1-3) that includes a first and second section (See 20 and 24) and a first connector as claimed (See 22), a head (see 34 which is considered a head), an elongate tension bearing member as claimed (See 52) wherein the longitudinal bore is included as claimed and the stick is configured to selectively convert between an assembled and disassembled configuration (See Figure 3 and 6), and the assembled and disassembled configurations (See Figures 3 and 6), and a middle section of the elongate tension bearing member extending through the bores as claimed to maintain the sections in the disassembled state as claimed (See Figures 3 and 6).  Giguere more clearly teaches or suggests a head such as a hock blade coupled to a shaft (See Figure 1 item 10).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ross with the teaching of Giguere to provide a kit for a hockey stick (See Abstract).  Moreover, the substitution of the head of Giguere with the head of Ross is a simple substitution of parts and considered obvious.

Regareding claim 2, Giguere teaches the hockey blade head and sport stick defining a hockey stick.  See Figure 1.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ross with the teaching of Giguere to provide a kit for a hockey stick.  (See Abstract)


Claim 7: an elastic elongate tension bearing member (See item 52).  Additionally, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  
Claim 8: the complementary configuration of the first connector with the distal end of the first section to couple via a friction fit as claimed (See Figure 3, Threads provide a friction fit.)
Claim 9: the complementary configuration of the first connector with the proximal end of the second section to couple to the second section via a friction fit (See Figure 3, Threads provide a friction fit.)

Regarding claims 17-19, Giguere teaches: 
Claim 17: Giguere teaches the body extension, the ledge and the complementary configuration as claimed.  (See Figures 2 and 4)
Claim 18: Giguere teaches the ledge is disposed at a longitudinal midline of the body as shown in Figures 2 and 4.
Claim 19: Giguere teaches the body and the ledge are complementarily configured with a second section of the shaft such that when assembled the body inserts within the second section and the second section abuts the ledge at Figures 2 and 4.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Calandruccio to use the invention in the sport of hockey as 

Regarding claim 21, Ross teaches a head coupled to the distal end of the second section (See 34)  Giguere also teaches a head being a hockey blade coupled to the distal end of a section (See Figure 1 item 10).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ross with the hockey blade of Giguere to provide a kit for a hockey stick (See Abstract).  Moreover, the substitution of the hockey blade of Giguere with the head of Ross is the simple substation of one known head with another.  This is an indication of obviousness.

Claims 3 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 5029847 A) in view of Giguere (US 2019/0299071 A1) and Calandruccio (US 2018/0056153 A1).

Regarding claims 3 and 10-15, Calandruccio teaches or suggests:
Claim 3: the sporting element shown in figure 3 is a lacrosse stick.  The disclosure also speaks of lacrosse as a preferred sport.

Claim 11: Figure 10 shows the second tab at the second longitudinal end as claimed.
Claim 12: Figures 10 shows the first tab and second tab of the first connector as claimed.
Claim 13: Figure 3 and [0046+] shows the head and the disclosure speaks of a second head.
Claim 14 and 15: Figure 3 shows the head and [0046+] speaks of multiple heads.  Reference In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.)  As such, the examiner does not consider the size or weight of a first and second head to be patentably differentiating over the cited art of record.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ross with the teaching of Calandruccio to provide an adjustable and releasably lockable shaft for sporting goods products (See [0004+]).

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 5029847 A) in view of Giguere (US 2019/0299071 A1) and McAteer (US 10898406 B2).


Regarding claim 20, Ross teaches a sports stick (See Title and Abstract) that includes a shaft (See Figures 1-3) with a first and second section (See 20 and 24) and a first connector as claimed (See 22), a head (See 34), an elongate tension bearing member as claimed (See 52), wherein the sport stick is configured to convert as claimed (See Figures 3 and 6).  McAteer teaches the third section (See Figures 4-5), the second connector configured as claimed (See Figures 4-5), the longitudinal bore defined through the different section and connectors (See Figure 4-5), the coupling in the assembled configuration and selectively decoupled in the disassembled configuration (See Figure 4-5) and the middle section of the elongate tension bearing member extending as claimed (See Figure 4-5).  Giguere teaches a head coupled to a shaft that is a hockey blade (See Figure 1 item 10).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Ross with the teaching of McAteer to allow the different sections to be separated from each other and held in adjacency ready for packaging or storage (See 5:9+) and with the teaching of Giguere to provide a kit for a hockey stick (See Abstract).  Moreover, the substitution of .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of new grounds of rejections that are initiated by applicant’s amendments to the claims.  The applicant argues for the newly amended claim limitations.  The examiner directed the applicant to the modified grounds of rejection above for as to how the examiner views these limitations as being met by the cited prior art or record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711